Coffey v. Joseph, 74 Ala. 271, and Cox et al. v. Bridges,84 Ala. 553, 4 So. 597, were decided in the early eighties, at which time the Code of 1876 embodied the law with respect to setting apart homestead exemptions to the widow and the contest of that right. See Code 1876, § 2841. Under the law of that time the probate court was without authority or jurisdiction to confirm the report of the commissioner. That question had to be certified to the circuit court wherein the contest was to be *Page 125 
tried. Under that section of the Code of 1876, as observed, "The object and purpose of the statutory contest is to separate the homestead lands from the lands subject to administration, and the title is not involved. * * *." Coffey v. Joseph, supra.
That is not the scope and purpose of the proceedings under our present statutes which have been enacted and brought into the code since those decisions. These statutes confer on the probate court jurisdiction, as between the heirs at law and the widow, to hear and determine the contest and if determined in favor of the widow to vest in her the legal title to the property. As stated in the majority opinion, "The statutory jurisdiction is limited to the inquiry whether the lands claimed in lieu of homestead is all the real estate owned bythe deceased husband at the time of his death, and whether it exceeds one hundred and sixty acres in area, and two thousand dollars in value." — [Italics supplied.] The title and ownership of the decedent is the essence of the issue. The adjudication is conclusive as between the exemptioner and the heirs. Sims et al. v. Kitchens, 233 Ala. 484, 172 So. 638. Of course, it cannot affect the rights of persons who are not parties to the proceeding and who cannot be made parties thereto because of its statutory character. Laurance et al. v. Mitchell, 244 Ala. 678, 15 So. 2d 583.
It is within legislative competence to confer upon said court jurisdiction to determine the title to lands although the judge thereof may not be learned in the law. Section 139, Constitution of 1901 provides: "The judicial power of the state shall be vested in the senate sitting as a court of impeachment, a supreme court, circuit courts, chancery courts,courts of probate, such courts of law and equity inferior to the supreme court, and to consist of not more than five members, as the legislature from time to time may establish, and such persons as may be by law invested with powers of a judicial nature; * * *." [Italics supplied.] See also State ex rel. Vandiver v. Burke, Judge, 175 Ala. 561, 57 So. 870.
Under the statutes embodied in the Code of 1940, Title 7, relative to setting apart exemptions to the widow and minor children, the probate court is authorized by decree to invest them with a fee simple title if it be ascertained that the land involved was all the land owned by the decedent at the time of his death. The legislature clearly contemplated that said court should have jurisdiction and power to determine the existence of such title in the decedent at the time of his death and that the court has authority to determine such title as against the heirs who under the statute have a right to contest the setting apart of such exemptions. Coffey v. Joseph and Cox v. Bridges, supra, have been rendered unauthoritative by legislation subsequently enacted and brought into the code.
I am, therefore, of the opinion that the court erred in rejecting the testimony offered by the proponent going to show the invalidity of the deed, and concur in the reversal.